     Case 2:20-cv-01059-WBS-KJN Document 6 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARK ANTHONY REESE,                                No. 2:20-cv-1059 WBS KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   COUNTY OF SACRAMENTO OFFICE
     OF THE PUBLIC DEFENDER, et al.,
15
                        Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 17, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

24   the findings and recommendations.

25          Although it appears from the file that plaintiff’s copy of the findings and

26   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

27   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

28   of documents at the record address of the party is fully effective.
                                                       1
     Case 2:20-cv-01059-WBS-KJN Document 6 Filed 09/11/20 Page 2 of 2

 1

 2             The court has reviewed the file and finds the findings and recommendations to be

 3   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5             1. The findings and recommendations filed July 17, 2020, are adopted in full; and

 6             2. This action is dismissed without prejudice for failure to prosecute. See Local Rule

 7   183(b).

 8   Dated: September 10, 2020

 9

10

11   /rees1059.800

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
